357 P.2d 251 (1960)
Floyd HANGER, Jr., Petitioner,
v.
R. R. RAINES, Warden, Oklahoma State Penitentiary, Respondent.
No. A-12896.
Court of Criminal Appeals of Oklahoma.
November 23, 1960.
Floyd Hanger, Jr., pro se.
Mac Q. Williamson, Atty. Gen., Lewis A. Wallace, Asst. Atty. Gen., for respondent.
*252 POWELL, Presiding Judge.
The record discloses that the petitioner, Floyd Hanger, Jr., was received at the Oklahoma State Penitentiary at McAlester on May 6, 1959, and is now restrained and imprisoned in said institution by reason of a judgment and sentence made and entered on May 6, 1959 in the district court of Cleveland County, Oklahoma, wherein said petitioner was charged by information with the crime of indecent acts toward a minor child under the age of fourteen years, after former conviction of a felony. Upon his plea of guilty to said charge, he received a sentence of ten years in the State Penitentiary.
Petitioner seeks by way of writ of habeas corpus his release from the penitentiary upon the ground, in substance, that he was insane at the time of the commission of said alleged crime, "in that he had been declared incompetent by a county court and committed to a state hospital, and upon his release had never been restored to legal competency."
The question presented has been before this Court many times. In Ex parte Potts, 89 Okla. Crim. 89, 205 P.2d 522, 523, this Court said:
"After a judgment of conviction has become final, the question of a defendant's insanity at the time of the commission of the offense, or at the time of the trial, cannot be raised on habeas corpus."
See also: Ex parte Yandell, 54 Okla. Crim. 357, 22 P.2d 114; Ex parte Gilbert, 71 Okla. Crim. 268, 111 P.2d 205; 29 A.L.R. 2d 703, note.
The petition is, accordingly, denied.
NIX and BRETT, JJ., concur.